This is a petitory action involving two sixty-foot lots opposite Block 78 of the Town of Port Barrow on the east side of State Highway 29, extending to the depth of 150 feet or more eastward to the center line of Bayou Lafourche.
The petition alleges that plaintiff acquired title by authentic act on February 26, 1936, from Mrs. Clara Binnings Jeffery and Mrs. Beauchamp Sharp, a certified copy of the act being made a part of petition; that Mrs. Jeffery and Mrs. Sharp acquired the property as the sole heirs of Mrs. Rhoda Sharp Buford by a duly recorded judgment sending them in possession of her succession; that Mrs. Rhoda Sharp Buford acquired the property as the widow and universal legatee of William W. Buford by a duly recorded judgment sending her into possession of his succession; that William W. Buford acquired the property by a duly recorded patent from the State of Louisiana; and that plaintiff has been disturbed in the possession and ownership of the property by The Ascension Realty Company, a Louisiana Corporation, and by Linden E. Bentley and Mrs. Ella Bentley Arthur, made defendants herein, who pretend to be the possessors of the property and have brought a possessory action against petitioner to be maintained in possession thereof.
The plaintiff prays for judgment recognizing him as full owner of the property and, as such, entitled to undisturbed possession thereof and to abatement of defendants' possessory action.
The answer sets forth that the aforesaid three defendants and one G. Donnaud Bentley, together with the heirs of William W. Buford have been in undisturbed possession of the property for over 30 years; that in 1890 one Charles A. Camp executed a notarial act, a certified copy of which is attached, which was duly recorded, transferring the undivided two-thirds of all his rights, title and interest to his property at Port Barrow, which included the property herein involved, to Dr. William McGalliard and Bernard Lemann, and that William W. Buford appeared and ratified the said act; that on November 26, 1906, by duly recorded act the said William McGalliard and the heirs of the said Bernard Lemann transferred to The Ascension Realty Company, the defendant herein, a part of the property acquired by them from Camp including the property involved herein; that thereafter the said Ascension Realty Company, the said Buford successors and the said Bentley exercised all rights of possession and ownership, including the payment of taxes and leasing of the property from 1909 to 1929, to the said property in indivision in the proportion of two-thirds to The Ascension Realty Company, one-sixth to the Buford heirs and one-sixth to the Bentleys.
The lower court found that William W. Buford obtained title to the property in question from the State of Louisiana by patent to section 32, T 11 S, R 14 E, of which it is a part, and that plaintiff, having acquired the property by direct chain of title from the said William W. Buford, is the owner thereof. He rendered judgment accordingly in favor of the plaintiff. The defendant, The Ascension Realty Company, has appealed.
Since the Bentleys have not appealed from the judgment, the question as to whether or not they owned a one-sixth undivided interest in the property, as set forth in the answer, is not before us and their rights to such one-sixth interest is considered waived in favor of the plaintiff herein; so that the question before us is, whether or not the defendant, The Ascension Realty Company, is correct in its contention that it is the owner in indivision of a two-thirds interest in the property.
It is shown by the record that William W. Buford acquired all of Section 32, T 11 S, R 14 E, from the State of Louisiana by patent dated February 26, 1883 and that the property involved herein is a part of said section. It is also clearly shown that the plaintiff herein traces his chain of title direct to that of William W. Buford. The case therefore involves the questions:
(1) Was the patent by which Buford acquired the property valid?
(2) If so, did Buford or any of his successors transfer the property prior to the sale to plaintiff?
As to the first question, we agree with the trial judge that since the patent is legal on its face and was duly recorded and since the prescriptive period of six years has long since expired, it must be considered valid and cannot be attacked at this time.
As to the second question, it is the contention of defendant, The Ascension *Page 200 
Realty Company, that the author in title of plaintiff disposed of all his rights, title and interest in an undivided two-thirds of the property to its author in title as a result of two compromise acts marked D-1 and D-2, passed on March 4, 1890 before Edward N. Pugh, Notary Public.
It appears that one Charles A. Camp had acquired by devise from John B. Pittman all or part of the property at Port Barrow covered by the patent to William W. Buford. The property devised to Camp by Pittman was acquired by the latter from Robert Ruffin Barrow by act recorded June 2, 1868 (D-81), the description of the property therein containing the following:
"First: The town property of said R.R. Barrow contained in the site known as Port Barrow consisting of Squares and lots whether improved or unimproved, which may be standing in the name of said Barrow, upon the records of the Parish of Ascension, said property being therein and lying immediately north of the Bayou Lafourche, opposite the Town of Donaldsonville, on the west bank of the Mississippi River and embraced between the lines of survey made by V. Sulakowski, civil engineer, and which was incorporated by the legislature of this State."
It is apparent from the foregoing that Pittman acquired from Barrow among other properties, that part of Port Barrow immediately north (west at the point involved) of Bayou Lafourche, which would include the batture property involved in this suit. And since the patent to William W. Buford covered all of Section 32, which included Port Barrow, there naturally arose a conflict with reference to the ownership of the Port Barrow property devised to Camp by Pittman, described hereinabove.
It is obviously this conflict in ownership that gave rise to the compromise acts referred to hereinabove.
In the first of these two acts of compromise Charles A. Camp sold to William M. McGalliard and Bernard Lemann the following described property:
"The undivided two-thirds of all the title and interest of the said Charles A. Camp in and unto that certain tract of land situated in the Parish of Ascension and known as Port Barrow and being the undivided two-thirds of the land divided (devised) by the late John B. Pittman by his last will and testament to said Charles A. Camp and called by him. * * * `All my property in Port Barrow' said land consisting principally of lots of ground as per plan of said Town of Port Barrow made by V. Sulakowski and of record in the recorder's office of this parish the plan being made a part and portion of this action (act)."
William W. Buford appeared in said court and ratified it, disclaiming any interest in the property transferred.
The second act is a conveyance from Charles A. Camp to William W. Buford of the following property:
"* * * the undivided one third of all of his rights, title, and interest in and unto that certain tract of land situated in the Parish of Ascension, Louisiana, and known as Port Barrow and being the undivided. . . . . . third of all land devised by the Late John B. Pittman, in his last will and testament to said Charles A. Camp and called by him in his said will and testament, `all of my property at Port Barrow' said land consisting principally of lots of ground as per plan of said town (plan of V. Sulakowski)."
It is recited in the latter act that its purpose is to end all differences and litigation affecting the said property and that Buford declares that he receives "the one third of the property herein conveyed in full satisfaction and acquittance of any and all claims of any nature or source whatsoever which he has or may have against the said devised property belonging to said Charles A. Camp and particularly and especially any claim he may have or possess against said property resulting from a certain patent granted him by the State of Louisiana."
It appears clear to us that the property conveyed by the two acts in the proportion of two-thirds to McGalliard and Lemann and one-third to Buford extended to the center line of Bayou Lafourche and necessarily included the property in litigation herein and in the related case of Joseph A. Schoeny v. Ascension Realty Company et al., La.App., 190 So. 204. It is true that this batture property is not shown on the map of Sulakowski, made a part of the two acts, as well of the act from Barrow to Pittman, but the map does show that all the property to Bayou Lafourche was included, and the language of the acts is too clear to permit of any other interpretation. The fact that the lots herein involved are not actually shown on the Sulakowski map may be explained by the fact that they were formed by batture which probably was not *Page 201 
in existence at the time of the acts. It is our opinion, therefore, that the property involved herein was held in indivision in the proportion of two-thirds to McGalliard and Lemann and one-third to Buford, after the passing of the two acts.
On May 30, 1890, an act of Partition was passed before Edward N. Pugh, Notary, wherein the Port Barrow property was partitioned between McGalliard and Lemann on the one hand, and Buford, on the other. An examination of this act fails to show that the batture property was in any way mentioned therein. It is our opinion, therefore, that the parties remained in indivision as to such batture property.
By act of November 28, 1906, McGalliard and the heirs of Lemann conveyed to The Ascension Realty Company the lots belonging to them in full ownership as a result of the Act of Partition, "together with the undivided two-thirds interest in and to all the batture lands on the Mississippi and Bayou Lafourche," including the batture on the bayou opposite squares 78 and 79, being the property involved in this and the related case of Schoeny v. Ascension Realty Company, et al.
It appears to us, therefore, that The Ascension Realty Company acquired a two-thirds undivided interest in the batture property by proper chain of title, and, from the record, it appears further that it has never relinquished ownership thereof, and that the plaintiff's vendors, as successors of Buford, never owned more than a one-third undivided interest in such property, and could not therefore transfer the whole thereof to the plaintiff. We are fortified in this position in that in the judgment, of date February 10, 1906, sending Mrs. Buford (Mrs. Rhoda J. Sharp) into possession of the property of her husband, in community, the batture rights on the north bank of Bayou Lafourche were not mentioned; likewise, we find that the judgment, of date of March 29, 1911, sending the heirs of Mrs. Rhoda J. Buford (nee Sharp) into possession is also silent as to the batture rights on the north bank of Bayou Lafourche. It was not before the second day of January, 1934, that the heirs of Mrs. Buford sought to claim any batture rights on Bayou Lafourche, while, as stated above, defendant was claiming an undivided two-thirds thereof ever since 1906.
The cases of Maginnis Land  Improvement Co. v. Marcello et al., 168 La. 997, 123 So. 653, and South Louisiana Fair Association v. Robert et al., 3 La.App. 505, cited by plaintiff, are not applicable herein. In these cases, the language of the description of the property was vague and not capable of correct interpretation and naturally the description was limited to that part which was clear, to-wit the part described on the map attached. In the instant case, however, the language itself of the description is clear, and the map is merely an additional aid to the description.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now ordered that the plaintiff and defendant, The Ascension Realty Company, be and they are hereby recognized as the owners of the following described property: "Two lots having each sixty feet front along State Highway No. 29 leading from Donaldsonville to Napoleonville, in the Parish of Ascension, Louisiana, on the West or right descending bank of Bayou Lafourche and at the intersection of what is known as Tenth Street of Port Barrow extended (and now presently continued across Bayou Lafourche into the town of Donaldsonville) with said State Highway No. 29 and directly opposite and in an easterly direction from Block No. 78 of the Port Barrow Subdivision; said two lots have an aggregate frontage of One Hundred and Twenty Feet along and on the easterly side of said State Highway No. 29 and extend in depth to the Eastward One Hundred and Fifty Feet or more to the center line of Bayou Lafourche, including all accretion or batture rights belonging to said lots as contained in the original Section 32 of Township 11 South, Range 14 East, in SE Land District of Louisiana, West of the Mississippi River, of which said two lots form a part. Said lots lie immediately on the North side of Tenth Street extended, now a paved highway," in the proportion of one-third to plaintiff and two-thirds to the defendant, The Ascension Realty Company; all the costs of this suit to be borne by the parties litigant in the proportion to their respective rights and interest.
W. CARRUTH JONES, Judge ad hoc, concurs.
LeBLANC, J., recused.